Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/822,898 CABLE MANAGEMENT SYSTEM AND CABLE HOLDER filed on 3/18/2020.  Claims 1-13, and 31-41 are allowed.  

Election/Restrictions/Examiner’s Amendment
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 8/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-6 and 9-12 directed to species non-elected are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 18, 19 and 23 are canceled as being dependent on canceled claims 14 and 15. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein the cable-receiving aperture includes a lower surface located at a lowermost edge of the cable-receiving aperture, and the first cable holder connector comprises a plurality of first cable holder connectors, and at least a portion of the plurality of first cable holder connectors is positioned above the lower surface of the cable-receiving aperture in combination with a plurality of cable holders, each of the plurality of cable holders having a cable-receiving aperture operationally configured to removably secure a cable therein; and a first cable holder connector; and a plurality of second cable holder connectors, each of the second cable holder connectors being complimentary in shape to the first cable holder connector of each of the plurality of cable holders; wherein each of the plurality of second cable holder connectors being formed in at least one selected from the group of: (a) one of the plurality of cable holders and (b) a mounting strip; wherein the first cable holder connector of each of the plurality of cable holders is adapted to removably interconnect with any of the plurality of second cable holder connectors.  
The applicants remarks with regards to the Bisping device teaching away from having connectors that are above the lower surface as that would reduce the ability of the clamping legs to flex is persuasive.  (See Remark, dated 8/25/2022, page 8).


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        9/12/22